Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Eugene Bolognese, D.C.,
Petitioner
Vv.
The Inspector General.
Docket No. C-10-223
Decision No. CR2130

Date: May 14, 2010

DECISION

In this case, the parties agree that Eugene Bolognese, D.C., was convicted of health care
fraud and that he is therefore subject to a minimum five-year exclusion from participation
in federal health care programs under § 1128(a)(3) of the Social Security Act (Act). They
dispute the length of his exclusion. The Inspector General (1.G.) proposes a 15-year
exclusion, and Petitioner argues that any exclusion in excess of five years is
unreasonable.

For the reasons set forth below, I find that the imposition of a 15-year exclusion is
reasonable.

I. Background

By letter dated September 30, 2009, the I.G. notified Petitioner that, because he had been
convicted of a felony criminal offense related to fraud, theft, embezzlement, breach of
fiduciary responsibility, or other financial misconduct in connection with the delivery of
a health care item of service, he was excluded from participation in Medicare, Medicaid,
and all federal health care programs for a period of 15 years. The letter explained that
section 1128(a)(3) of the Act authorizes the exclusion.

Petitioner concedes that he was convicted and is subject to exclusion under section
1128(a)(3). P. Br. at 2.

Both parties have submitted written arguments (I.G. Br.; P. Br.) and exhibits. The LG.
as submitted 2 exhibits. (I.G. Exs. 1-2). Petitioner has submitted 8 exhibits (P. Exs. 1-
8). The LG. also submitted a reply brief (1.G. Reply).

Petitioner contends that an in-person hearing is necessary. However, as the following
discussion establishes, the factual issues he seeks to address at an in-person hearing were
resolved by the criminal proceeding, and he may not here collaterally attack that court’s
rulings. An in-person hearing is therefore not necessary — indeed, it would serve no
purpose. See Order and Schedule for Filing Briefs and Documentary Evidence at 2
(January 27, 2010). See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986);
Livingston Care Ctr. v. U.S. Dep't of Health and Human Servs., 388 F. 3d 168, 173 (6th
Cir. 2004) (hearing unnecessary because case turns on a question of law and presents no
genuine dispute as to any material fact).

IL. Issue

Because the parties agree that the I.G. has a basis upon which to exclude Petitioner from
program participation, the sole issue before me is whether the length of the exclusion (15
years) is reasonable. 42 C.F.R. § 1001.2007.

II. Discussion

Section 1128(a)(3) of the Act requires that an individual or entity convicted of felony
fraud, theft, embezzlement, breach of fiduciary responsibility, or other financial
misconduct in connection with the delivery of a health care item or service must be
excluded from participation in federal health care programs for a minimum of five years.
See 42 C.F.R. § 1001.101(c).

The facts here are not in dispute. Petitioner was a chiropractor licensed to practice in the
State of Connecticut. He owned and operated his own practice, which, at times,
employed two physicians. I.G. Ex. 2, at 9. On January 22, 2009, he pled guilty to one
count of felony health care fraud, in violation of 18 U.S.C. § 1347(1). IG. Ex. 2.!
Petitioner admitted that he knowingly and willfully executed a scheme and artifice to
defraud Anthem Blue Cross/Blue Shield of Connecticut (Anthem BC/BS), a private
health insurance company. He submitted claims to the insurer under the names of the

' In entering his plea, Petitioner was well-aware that his plea could lead to an exclusion
from program participation, since his plea agreement spells that out. I.G. Ex. 2, at 6
(“[A]s a result of his conviction, the defendant may be excluded from participation as a
provider in the Medicare and Medicaid programs.”).
physicians he employed, even though those physicians did not provide the billed-for
services. I.G. Exs. 1, 2. In this way: he obtained payment for services not rendered; he
evaded caps on reimbursement for claims submitted by chiropractors; and the insurer
reimbursed him at a higher rate than authorized for chiropractic services. I.G. Ex. 2, at 9.
The parties agree that Petitioner is therefore subject to exclusion under section
1128(a)(3).

A. Based on the aggravating factors present in this case, the
15-year exclusion falls within a reasonable range.”

An exclusion under section 1128(a)(3) must be for a minimum period of five years. Act
§ 1128(c)(3)(B); 42 C.F.R. §§ 1001.102(a), 1001.2007(a)(2). Federal regulations set
forth criteria for lengthening exclusions beyond the five-year minimum. 42 C.F.R.

§ 1001.102(b). Evidence that does not pertain to one of the aggravating or mitigating
factors listed in the regulation may not be used to decide whether an exclusion of a
particular length is reasonable.

Among the factors that may serve as bases for lengthening the period of exclusion are
three that the LG. relies on in this case: 1) the acts resulting in the conviction, or similar
acts, resulted in a financial loss to Medicare and state health care programs of $5,000 or
more; 2) the acts that resulted in the conviction, or similar acts, were committed over a
period of one-year or more; and 3) the sentence imposed by the court included
incarceration. 42 C.F.R. § 1001.102(b). The presence of an aggravating factor, or factors
not offset by any mitigating factor or factors, justifies lengthening the mandatory period
of exclusion.

Here, Petitioner agrees that these factors are present but argues that they do not justify an
exclusion of more than five years, because “evidence as to his intent is weak, despite the
plea.” P. Br. at 3. I discuss below why Petitioner’s argument does not satisfy regulatory
requirements for mitigation. However, as a threshold matter, I note that federal
regulations explicitly preclude any collateral attack on Petitioner’s conviction.

When the exclusion is based on the existence of a criminal conviction . . .
where the facts were adjudicated and a final decision was made, the basis
for the underlying conviction . . . is not reviewable and the individual or
entity may not collaterally attack it, either on substantive or procedural
grounds, in this appeal.

2 My findings of fact and conclusions of law are set forth, in italics and bold, in the
discussion captions of this opinion.
42 CFR. § 1001.2007(d); Travers v. Sullivan, 801 F. Supp. 394 (E.D. Wash. 1992)
(finding petitioner may not collaterally attack the facts underlying his criminal
conviction); Joann Fletcher Cash, DAB No. 1725 (2000); Chander Kachoria, R.Ph.,
DAB No. 1380, at 8 (1993) (“There is no reason to ‘unnecessarily encumber the
exclusion process’ with efforts to reexamine the fairness of state convictions.”); Young
Moon, M.D., DAB CR1572 (2007).

Program financial loss. Based on an audit he commissioned, Petitioner now claims that
Anthem BC/BS lost only $169,034.30 as a result of his fraudulent billing practices. P.
Ex. 1, at 4. Even if I were to accept this amount, it is substantially greater (more than 33
times greater) than the $5,000 threshold for aggravation and would be sufficient to justify
a marked increase in his period of exclusion.

However, I may not accept this amount, since, as part of his plea agreement, Petitioner
explicitly admitted that “the amount of the loss caused by [his] criminal scheme is
$573,036.” I.G. Ex. 2, at 9. The criminal court accepted his agreement and ordered him
to pay that amount in restitution. 1.G. Ex. 2, at 2. Restitution has long been considered a
reasonable measure of program losses. See Jason Hollady, M.D., DAB No. 1855 (2002).
The program loss was thus adjudicated by the criminal court, and I am bound to accept
the court’s findings.

Length of criminal conduct. Petitioner is now claiming that the period of his improper
billing “barely exceeds the one-year minimum period for establishing an aggravating
factor based on duration.” P. Br. at 4. Even if accepted, the one-year duration would
justify an increase in the period of exclusion. But, again, the court proceedings
established a longer period of illegal billing. As part of his plea agreement, Petitioner
admitted that his scheme to defraud began on or about August 5, 2005, and continued
until on or about December 12, 2007. I.G. Ex. 2, at 9.

Incarceration. Finally, the sentence imposed by the criminal court included a period of
incarceration. Petitioner agrees that he was sentenced to six weeks incarceration
followed by a 3-month stay in a residential “re-entry center.” P. Ex. 1, at 5 (Bolognese
Decl. { 13). Petitioner characterizes the term of incarceration as “lenient,” apparently
suggesting that its relatively short length justifies a shorter period of exclusion. P. Br. at
4. But the fact of his incarceration for any period of time justifies increasing the length of
his exclusion. See Jason Hollady, M.D., DAB No. 1855, at 9-10 (finding irrelevant to the
issue of whether petitioner's sentence included incarceration the fact that petitioner was
put on a work release program a few days after the beginning of petitioner's sentence).

B. No mitigating factors justify decreasing the period of
exclusion.

The regulations consider mitigating just three factors: 1) a petitioner was convicted of
three or fewer misdemeanor offenses, and the resulting financial loss to the program was
less than $1,500; 2) the record in the criminal proceedings demonstrates that a petitioner
had a mental, physical, or emotional condition that reduced his culpability; and 3) a
petitioner’s cooperation with federal or state officials resulted in others being convicted
or excluded, or additional cases being investigated, or a civil money penalty being
imposed. 42 C.F.R. § 1001.102(c) (emphasis added). Characterizing the mitigating
factor as “in the nature of an affirmative defense,” the Departmental Appeals Board has
ruled that Petitioner has the burden of proving any mitigating factor by a preponderance
of the evidence. Barry D. Garfinkel, M.D., DAB No. 1572, at 8 (1996).

Obviously, because Petitioner’s felony conviction involved program financial losses
many times greater than $1,500, the first factor does not apply here. Nor does Petitioner
claim any cooperation with government officials.

However, Petitioner alludes to a “psychological impairment of judgment” and offers an
August 2008 letter (although no written declaration) from psychologist Richard B. Blum,
Ph.D., to Petitioner’s criminal attorney. P. Ex. 5. Dr. Blum opines that Petitioner’s
difficult childhood made him overly trusting. According to Dr. Blum, Petitioner’s
trusting nature plus the complicated billing procedures endemic to contemporary medical
practice caused Petitioner’s difficulties. Thus, Dr. Blum’s opinion suggests that
Petitioner was more victim than perpetrator of the fraudulent scheme.

But to establish a mitigating factor under 42 C.F.R. § 1001.102(c)(2), Petitioner must
show that the criminal court specifically determined “that a mental, emotional, or
physical condition reduced culpability for the crime.” Joseph M. Ruske, Jr., R.Ph., DAB
No. 1851 (2002) (citing Frank R. Pennington, M.D., DAB No. 1786 (2001)). Petitioner
points to no portion of the criminal court record suggesting that the court accepted Dr.
Blum’s opinion or considered that Petitioner’s trusting nature made him less responsible
for his crime. In fact, the opposite is true. In accepting the plea agreement, the court
found that Petitioner acted “knowingly and willfully.” I.G. Ex. 2, at 1.

IV. Conclusion

The I.G. has the authority to impose exclusions for convictions relating to health care
fraud. 42 C.F.R. § 1001.201(a). So long as the period of exclusion is within a reasonable
range based on demonstrated criteria, I have no authority to change it. Joann Fletcher
Cash, DAB No. 1725, at 7 (citing 57 Fed. Reg. 3298, 3321 (1992)). In this case,
Petitioner’s crime demonstrates that he presents a significant risk to the integrity of health
care programs. The financial loss he caused greatly exceeds the regulatory threshold for
aggravation. His crime continued for more than two years and was serious enough to
merit incarceration. I find that these aggravating factors, which are not offset by any
mitigating factor, more than justify a 15-year exclusion. Therefore, the I.G. properly
excluded Petitioner from participation in Medicare, Medicaid, and all federal health care
programs, and I sustain as reasonable the 15-year exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

